DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      MICHAEL JAMES WICKE,
                            Appellant,

                                    v.

  DEPARTMENT OF REVENUE, CHILD SUPPORT ENFORCEMENT,
               and JAMIE CARA SNEIDER,
                       Appellees.

                              No. 4D19-3678

                              [June 18, 2020]

  Appeal from the State of Florida, Division of Administrative Hearings;
DOAH Case No. 19-005058-CS; Dep. No. 06550023037AO, CSP Case No.
2001430856.

  Michael James Wicke, Coconut Creek, pro se.

   Ashley Moody, Attorney General, and Toni C. Bernstein, Senior
Assistant Attorney General, Child Support Enforcement, Tallahassee, for
appellee, Department of Revenue, Child Support Enforcement.

PER CURIAM.

  Affirmed.

WARNER, GROSS and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.